Citation Nr: 0836786	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post operative 
residuals of cancer of the larynx, claimed as secondary to 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
November 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDINGS OF FACT

1.  The veteran died in October 2007, in part from tracheal 
(larynx) cancer, before the Board could issue a decision in 
this appeal for service connection for this condition and its 
associated residuals.

2.  The basis of the veteran's claim was that he had 
developed this ultimately fatal cancer as a result of 
exposure to herbicides (Agent Orange) in 1972 while serving 
in the contiguous waters off the shore of Vietnam.

3.  There was, and indeed continues to be, a temporary stay 
on the adjudication of these type claims.


CONCLUSION OF LAW

Because of his death during the pendency of this appeal, the 
Board has no jurisdiction to adjudicate the merits of the 
veteran's claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Haas v. Peake, No. 2007-7037 (Fed. Cir. Oct. 9, 2008) (per 
curiam), the U.S. Court of Appeals for the Federal Circuit 
denied a request for panel rehearing, with one judge 
dissenting and recommending that the full court 
grant rehearing en banc.  This was in response to the Federal 
Circuit's recent decision in Haas v. Peake, No. 2007-7037 
(Fed. Cir. May 8, 2008), wherein the Federal Circuit had 
reversed and remanded an August 16, 2006, decision issued by 
the U.S. Court of Appeals for Veterans Claims in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  In that decision, the 
Veterans Claims Court had reversed and remanded a February 
20, 2004, Board decision that had denied the appellant's 
claim for service connection for diabetes mellitus, with 
peripheral neuropathy, nephropathy, and retinopathy as a 
result of exposure to herbicides.  For purposes of applying 
the presumption of exposure to herbicides set forth under 38 
C.F.R. § 3.307(a)(6)(iii), the Veterans Claims Court had held 
that "service in the Republic of Vietnam" will, in the 
absence of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal (VSM), without 
any additional proof required that a veteran who served in 
waters offshore actually set foot on land in the Republic of 
Vietnam.  

But in reviewing the matter on appeal, the Federal Circuit 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii).  Following a detailed and 
lengthy review of the complex history of the legislative and 
regulatory measures directed to the issue of herbicide 
exposure in Vietnam, the Federal Circuit agreed with the 
Veterans Claims Court that the phrase "served in the 
Republic of Vietnam" contained in section 1116 is ambiguous 
as applied to service in the waters adjoining the landmass of 
Vietnam.  Further, the language of section 3.307(a)(6)(iii) 
is similarly ambiguous in that "duty or visitation" in the 
Republic of Vietnam could be understood to refer to "duty" 
or "visitation" within the broader area encompassed, for 
example, by the territorial waters of the Republic.  
        
Turning, though, to VA's interpretation of its own 
regulation, the Federal Circuit found that VA's 
interpretation as requiring physical presence within Vietnam 
in order to be entitled to the presumption of herbicide 
exposure is not plainly erroneous or inconsistent with the 
language of section 3.307(a)(6)(iii).  

The agency's current interpretation, noted the Federal 
Circuit, has been consistent for more than a decade, and was 
in effect before the appellant in the Haas case filed his 
claim for benefits.  While the regulation itself is subject 
to competing interpretations, it is not unusual for an 
interpretive regulation to be itself ambiguous.  Further, 
although the 1991 version of the VA Adjudication Procedure 
Manual M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991) ("In 
the absence of contradictory evidence, 'service in Vietnam' 
will be conceded if the records shows [sic] that the veteran 
received the Vietnam Service Medal.") (amended in 2002), 
provides evidence of a different earlier interpretation, such 
a prior inconsistent interpretation does not deprive VA's 
current and longstanding interpretation-as reflected by 
statements included in General Counsel precedent opinions and 
regulatory comments dating back to 1997-of the right to 
judicial deference.  Further, as an interpretative rule, the 
pre-2002 version of the Manual was not a substantive rule 
that could be amended only by notice and comment rulemaking, 
and hence it was erroneous for the Veterans Claims Court to 
so hold.  
        
Finally, while the "foot-on-land" rule will no doubt 
produce anomalous results in some instances, this is neither 
surprising nor evidence of the arbitrariness of VA's 
interpretation of the regulation.  Due in part to problems of 
testing for herbicide exposure and in part to the 
difficulties in tracking troop movements, it has proved 
difficult to determine which groups of veterans were exposed 
to herbicides and to what extent.  Congress and VA have 
therefore resorted to a line-drawing process that concededly 
does not closely track levels of actual exposure.  Line-
drawing in general often produces instances in which a 
particular line may be overinclusive in some applications and 
underinclusive in others.  But just because some instances of 
overinclusion or underinclusion may arise does not mean that 
the lines drawn are irrational.  So as indicated in Haas, 
drawing a line between service on land, where herbicides were 
used, and service at sea, where they were not, is prima facie 
reasonable.  Moreover, the line drawn by the agency does not 
cut off all rights of sea-going veterans to relief based on 
claims of herbicide exposure, in that even service members 
who are not entitled to the presumption of exposure are 
nonetheless entitled to show that they were actually exposed 
to herbicides, as the appellant in Haas had endeavored to do.  
As to the Veterans Claims Court's reading of the regulation 
"to include at least service ... in the waters near the shore 
of Vietnam," the Federal Circuit simply stated that a 
standard of "near the shore" is unmanageably vague, not to 
mention not moored in the statutory or regulatory language.  

The Haas stay continues to remain in effect in accordance 
with the terms of the Veterans Claims Court's order in 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007), until such 
time as the Federal Circuit issues its mandate in Haas, or 
some other judicial action is taken regarding the stay.  

Here, unfortunately, the veteran died in October 2007 during 
the pendency of this appeal.  The Board had temporarily 
stayed the adjudication of his claim pending resolution of 
the Haas appeal.  And, as a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits, therefore, has become 
moot by virtue of the veteran's death and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).




ORDER

The appeal is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


